DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 19 are objected to because of the following informalities:
Claim 1, line 15, “elongated, groove” should be --elongated groove--.
Claim 13, line 19, “when” should be removed.
Claim 19, line 12, “when” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann (EP 2 832 203) in view of Sheppard (U.S. 2017/0196162).
Regarding claim 1, Brüggemann discloses (Fig. 1-8) a metering device for dispensing agricultural product from a bin, wherein said metering device comprises: a housing (4) enclosing an interior space; 
Brüggemann does not disclose that said sub-shaft includes an elongated, groove formed along its exterior surface, wherein each of said first metering wheel and said second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of said first and second metering wheels and the groove of said sub-shaft provides for the first and second metering wheels to rotate with said sub-shaft, or that said first and second metering wheels are configured to be disassembled from said sub-shaft, wherein said first and second metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said first and second metering wheels and the groove of said sub-shaft.
However, Sheppard discloses (Fig. 15-18) a similar metering device, comprising a rotatable sub-shaft (154) and a plurality of metering wheels (98), wherein said sub-shaft includes an elongated groove (156) formed along its exterior surface, wherein each of said metering wheels is formed with a projection (140) on its interior surface, and wherein engagement between the projections of said metering wheels and the groove of said sub-shaft provides for the metering wheels to rotate with said sub-shaft, wherein said metering wheels are configured to be disassembled from said sub-shaft (through sliding disengagement from the groove), and wherein said metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said metering wheels and the groove of said sub-shaft.

Regarding claim 3, Brüggemann further discloses (Fig. 1-8) that each of said first metering wheel and said second metering wheel is formed with flutes on its exterior surface, wherein the flutes of said first metering wheel are larger than the flutes of said second metering wheel.
Regarding claim 6, Brüggemann further discloses (Fig. 1-8) that said dividing element comprises a flat plate.
Regarding claim 7, Brüggemann further discloses (Fig. 1-8) that when said metering assembly is received within said housing, said dividing plate divides the interior space of said housing into a first product space and a second product space.
Regarding claim 8, Brüggemann further discloses (Fig. 1-8) that said first metering wheel is configured to convey a first type of agricultural product (“normal seed”) through the first product space, and that said second metering wheel is configured to convey a second type of agricultural product (“fine seed”) through the second product space ([0012], lines 5-6).
Regarding claim 9, Brüggemann further discloses (Fig. 1-8) that said housing includes a first product door (10) and a second product door (11), wherein when the first product door is open agricultural product can pass from the bin into the first product space, and wherein when the second product door is open agricultural product can pass from the bin into the second product space.
Regarding claim 11
Regarding claim 12, Brüggemann further discloses (Fig. 1-8) that the agricultural product comprises seed ([0001]).

Claims 2, 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann in view of Sheppard and Bailey (U.S. 4,793,523).
Regarding claim 2, Brüggemann in view of Sheppard discloses the elements of claim 1 as described above, but does not disclose that said metering assembly is removable from said housing by hand, without the need for tools.
However, Bailey discloses (Fig. 1-8) a similar metering device, wherein a metering assembly (27) is removable from a housing (7) by hand, without the need for tools (Col. 5, lines 24-26; opening the closure flap requires only disengaging hand lever 52).  Bailey teaches that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the metering device of Brüggemann such that the metering assembly is removable from the housing my hand, as taught by Bailey.  Doing so would allow for easy cleaning and replacement of parts.
Regarding claim 10, Brüggemann in view of Sheppard discloses the elements of claim 1 as described above, but does not disclose that said housing includes an access door, or that said metering assembly can be inserted into and removed from said housing when said access door is open.
However, Bailey discloses (Fig. 1-8) a similar metering device, wherein a housing (7) includes an access door (36), and wherein a metering assembly (27) can be inserted into and removed from said housing when said access door is open (Col. 5, lines 24-26).  Bailey teaches that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).

Regarding claim 19, Brüggemann discloses (Fig. 1-8) a method of dispensing agricultural product from an implement, said method comprising the steps of inserting a metering assembly (5, 6, 14, 15) within a housing (4) of a metering device, wherein the metering assembly divides an interior space of the housing into a first product space and a second product space (by means of wall 15); wherein the metering assembly comprises a rotatable sub-shaft (14), a first metering wheel (5) positioned on the sub-shaft and configured to rotate with the sub-shaft, and a second metering wheel (6) positioned on the sub-shaft and configured to rotate with the sub-shaft; providing a first type of agricultural product (normal seed) from a bin (1) of the implement to the metering device and conveying the first type of agricultural product through the first product space of the metering device (by means of normal seed wheel 5); and providing a second type of agricultural product (fine seed) from the bin of the implement to the metering device and conveying the second type of agricultural product through the second product space of the metering device (by means of fine seed wheel 6).
Brüggemann does not disclose that the sub-shaft includes an elongated groove formed along its exterior surface, wherein each of the first metering wheel and the second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of the first and second metering wheels and the groove of the sub-shaft provides for the first and second metering wheels to rotate with the sub-shaft, wherein the first and second metering wheels are configured to be disassembled from the sub-shaft, and wherein the first and second metering wheels are configured to be positioned on the sub-shaft and secured in place via engagement between the projections of the first and second metering wheels and the groove of said sub-shaft.

Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a groove/projection engagement, as taught by Sheppard, to secure the first and second metering wheels of Brüggemann to the sub-shaft.  Doing so would provide a coupling between the wheels and shaft such that metering rotation can be directly controlled through rotation of the sub-shaft.
Brüggemann does not disclose removing, by hand and without tools, the metering assembly from the housing of the metering device.
However, Bailey discloses (Fig. 1-8) a similar method comprising the step of removing, by hand and without tools, the metering assembly (27) from the housing (7) of the metering device (Col. 5, lines 24-26; opening the closure flap requires only disengaging hand lever 52).  Bailey discloses that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform the step of removing the metering assembly, as taught by Bailey, in the method of Brüggemann.  Doing so would allow for easy cleaning and replacement of parts, as taught by Bailey.
Regarding claim 20, Bailey further discloses (Fig. 1-8) the step of opening an access door (36) of the housing prior to said removing, wherein the metering assembly is removed through an opening presented by the access door.  It would have been reasonable to one having ordinary skill in the art to include this step in the combination above in order to perform the step of removing as described.

Claims 5, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann in view of Sheppard and Gregor (U.S. 5,924,370).
Regarding claim 5, Brüggemann in view of Sheppard discloses the elements of claim 1 as described above, but does not disclose that an interior surface of said sub-shaft is configured to receive a driveshaft, wherein rotation of the driveshaft will cause a corresponding rotation of said sub-shaft.  Rather, the sub-shaft as described with regard to claim 1 itself is a drive shaft which is not further received in a separate sub-shaft.
However, Gregor discloses (Fig. 10) a similar metering device wherein an interior surface (295) of a sub-shaft (290) is configured to receive a driveshaft (150), and wherein rotation of the driveshaft will cause a corresponding rotation of said sub-shaft.  Gregor teaches that such a configuration reduces unnecessary friction and wear of components of the metering system due to thermal expansion of metering wheels (145) disposed on the driveshaft (Col. 6, lines 13-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering device of Brüggemann with a sub-shaft, as taught by Gregor, for receiving the drive shaft and rotating the meter wheels.  Doing so would reduce unnecessary friction ad wear to components of the metering assembly.
Regarding claim 13, Brüggemann discloses (Fig. 1-8) an implement for dispensing agricultural product, said implement comprising: a bin (1) for holding the agricultural product; a plurality of metering devices (4) secured to a bottom of said bin and configured to dispense agricultural product from the bin into or onto the ground; and a driveshaft (14) extending through each of said metering devices, wherein each of said metering devices includes a housing enclosing an interior space; a metering assembly removably received within the interior space of said housing, wherein said metering assembly is configured to convey agricultural product through said metering device, and wherein said metering assembly comprises a first metering wheel (5) positioned on said drive shaft and configured to rotate with said drive shaft, a second metering wheel (6) positioned on said drive shaft and configured to rotate with said drive shaft, and a dividing element (15) positioned on said drive shaft between said first metering wheel and said second metering wheel.
Brüggemann does not disclose that said metering assembly comprises a rotatable sub-shaft.
However, Gregor discloses (Fig. 10) a similar metering device comprising a rotatable sub-shaft (295), a metering wheel (145) positioned on said sub-shaft and configured to rotate with said sub-shaft, and a driveshaft (150) extending through said metering device.  Gregor teaches that such a configuration reduces unnecessary friction and wear of components of the metering system due to thermal expansion of metering wheels (145) disposed on the driveshaft (Col. 6, lines 13-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the metering devices of Brüggemann with a sub-shaft, as taught by Gregor, for receiving the drive shaft and rotating the meter wheels.  Doing so would reduce unnecessary friction ad wear to components of the metering assembly.
Brüggemann in view of Gregor does not disclose that the sub-shaft includes an elongated, groove formed along its exterior surface, wherein each of said first metering wheel and said second metering wheel is formed with a projection on its interior surface, and wherein engagement between the projections of said first and second metering wheels and the groove of said sub-shaft provides for the first and second metering wheels to rotate with said sub-shaft, wherein said first and second metering wheels are configured to be disassembled from said sub-shaft, and wherein said first and second metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said first and second metering wheels and the groove of said sub-shaft.
However, Sheppard discloses (Fig. 15-18) a similar metering device, comprising a rotatable sub-shaft (154) and a plurality of metering wheels (98), wherein said sub-shaft includes an elongated groove (156) formed along its exterior surface, wherein each of said metering wheels is formed with a projection (140) on its interior surface, and wherein engagement between the projections of said metering wheels and the groove of said sub-shaft provides for the metering wheels to rotate with said sub-shaft, wherein said metering wheels are configured to be disassembled from said sub-shaft (through sliding disengagement from the groove), and wherein said metering wheels are configured to be positioned on said sub-shaft and secured in place via engagement between the projections of said metering wheels and the groove of said sub-shaft.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a groove/projection engagement, as taught by Sheppard, to secure the first and second metering wheels of Brüggemann in view of Gregor to the sub-shaft.  Doing so would provide a coupling between the wheels and shaft such that metering rotation can be directly controlled through rotation of the sub-shaft.
Regarding claim 15, Brüggemann further discloses (Fig. 1-8) that said first metering wheel and said second metering wheel of each metering assembly are formed with flutes, wherein the flutes of said first metering wheels are larger than the flutes of said second metering wheel.
Regarding claim 16, Brüggemann further discloses (Fig. 1-8) that said dividing element of each metering assembly comprises a flat plate, wherein when each metering assembly is received within its respective housing, said dividing plate divides the interior space of said housing into a first product space and a second product space.
Regarding claim 17, Brüggemann further discloses (Fig. 1-8) that said first metering wheel of each metering device is configured to convey a first type of agricultural product (“normal seed”) through the first product space, and that said second metering wheel of each metering device is configured to convey a second type of agricultural product (“fine seed”) through the second product space ([0012], lines 5-6).
Regarding claim 18, Brüggemann further discloses (Fig. 1-8) that said housing of each metering device includes a first product door (10) and a second product door (11), wherein when said first product doors are open agricultural product can pass from said bin into the first product spaces of said metering devices, and wherein when said second product doors are open agricultural product can pass from the bin into the second product spaces of said metering devices.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann in view of Sheppard, Gregor, and Bailey.
Brüggemann in view of Sheppard and Gregor discloses the elements of claim 13 as described above, but does not disclose that the metering assembly of each metering device is removable from said housing by hand, without the need for tools.
However, Bailey discloses (Fig. 1-8) a similar metering device, wherein a metering assembly (27) is removable from a housing (7) by hand, without the need for tools (Col. 5, lines 24-26; opening the closure flap requires only disengaging hand lever 52).  Bailey teaches that such removing allows for cleaning or replacement of components of the metering device (Col. 5, lines 27-28).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the metering device of Brüggemann such that the metering assembly is removable from the housing my hand, as taught by Bailey.  Doing so would allow for easy cleaning and replacement of parts.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671